DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 14 objected to because of the following informalities: 
In claim 1, lines 12-13, “is configured to” should read “the bump stop is configured to” for clarity. 
In claim 14, lines 4-5, “comprises coupling to the apex a bump stop” should read “comprises coupling to the apex, a bump stop”
  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-5, 7-12, 14 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 9-12 of copending Application No. 17/028,913. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites all limitations from the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,5,8,11 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marecki (US9585588).
Regarding claims 1 and 8, Marecki teaches:
A catheter (34), comprising:
a shaft (52) for insertion into an organ of a patient, the shaft extending along a longitudinal axis (FIGS. 2A-2B, Col.5, lines 67 and Col.6, lines 1-2);
an expandable distal-end assembly (30), which is coupled to (FIGS.2A-2B) the shaft (52) and to an apex (70) of the catheter, and comprises multiple splines (60) (Col.5 lines 66-67; Col.6 lines 1-3 and 11-16) wherein, in at least a given spline among the multiple splines, at least 60 percent of a length of the given spline is non-insulated and is configured to make contact with tissue of the organ and to apply radiofrequency (RF) pulses to the tissue. Marecki teaches the spline is made of Nitinol (Col.9 lines.14-24). Therefore, the spline is 100% non-insulated which anticipates the claim language of "at least 60 percent of a length is non-insulated.” 
and a bump stop (170) (Fig. 4), which is coupled to the apex and is configured to limit a minimal distance along the longitudinal axis between the shaft (52) and the apex (70), the bump stop being separated from a tip of the shaft with an axial gap between the tip and the bump stop (FIG.3B).
Regarding claims 4 and 11, Marecki teaches (Figs.3A-3B) that wherein the at least the given spline (60) comprises nickel-titanium alloy (Col.6 lines 54-67; Col.7 lines 1-3).

    PNG
    media_image1.png
    396
    532
    media_image1.png
    Greyscale
Regarding claim 5, Marecki teaches (Figs.3A-3B) that wherein the apex (70) has a flat surface, which is orthogonal to an axis of the shaft (52). 
    PNG
    media_image2.png
    371
    417
    media_image2.png
    Greyscale
Regarding claim 14, Marecki teaches (Fig.3B, and 4) that wherein coupling the expandable distal-end assembly comprises coupling to the apex a bump stop (Fig.4) for limiting a minimal distance between the shaft (52) and the apex (70).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.Determining the scope and contents of the prior art.
2.Ascertaining the differences between the prior art and the claims at issue.
3.Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or non-obviousness.

8. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marecki in view Ewers (US20010056273).
Regarding claim 7, Marecki in view of Ewers teaches all of the elements of claim 1 as stated above, except wherein the axial gap comprises a gap distance selected from any value from about 1 mm to about 13 mm.
Ewers teaches (Fig.1,2,4), “In Fig.1, the shaft distal end (18) actually functions as a stop for the cap (30) as it inhibits proximal movement of the cap (30) along the tubular body (14) (Par. [0048])” ……… The self-deployment mechanism also includes a distal cap (30) which is movable relative to the body (14) between a first position in proximity to the shaft distal end (18), and a second position wherein it is spaced distally of the distal end (18) (Par. [0047]).” 
Also, in (Figs. 2-4), “The anchoring device (32) has a high-profile state and a low-profile state, each of which is dependent upon the relative positions of the anchor distal end (26) and the anchor proximal end (28). Since the distal end (26) and proximal end (28) are coupled to the slide (27) and the cap (30), respectively, the state of the anchoring device's profile is also determined by the relative positions of the slide (27) and cap (30). Thus, when the slide (27) and cap (30) are in close proximity, as in a proximate relationship, the anchor proximal end 28 and anchor distal end (26) are closely spaced providing the anchoring device (32) with a high-profile, expanded configuration. When the slide (27) and cap (30) are widely spaced, as in a spaced relationship, the anchor proximal end 28 and anchor distal end (26) are more separated to provide the anchoring device (32) with a low-profile, narrow configuration (Paragraph [0050]).”
Marecki and Ewers are considered to be analogous art because it is in the field of catheter medical device systems involving ablation electrodes. Marecki and Ewers both teach the axial gap distance. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to optimize the gap distance to between 1 mm to 13 mm in Marecki, as taught by Ewers, in order to provide the desire configuration and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

9.	Claim(s) 2,3,6,9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marecki in view of Viswanathan (US20190231421).
	Regarding claims 2 and 9, Marecki in view of Viswanathan teaches all of the elements of claims 1 and 8 as stated above, except wherein at most 40 percent of the length of the given spline is insulated and is positioned between the non-insulated length and the apex.
	Viswanathan teaches (Fig.33E) that, “Each spline (3330) may include insulated electrical leads of each electrode (3332, 3334) within a body of the spline (3330) (e.g., within a lumen of the spline (3330)) (Par. [0240]).”

    PNG
    media_image3.png
    656
    529
    media_image3.png
    Greyscale
Marecki and Viswanathan are considered to be analogous art because it is in the field of catheter medical device systems involving ablation electrodes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Marecki to incorporate the teachings of Viswanathan to provide the spline structure of the expanding distal assembly in Viswanathan into the spline structure of the expanding distal assembly in Marecki and have at most 40% length of the given spline insulated in order to optimize surface area during the ablation process, an ablation pulse waveform can be delivered to a plurality of electrodes disposed on the set of splines such that the set of splines generates an electric field for ablating tissue of the cardiac chamber (Viswanathan, Par. [0014,0027]). Furthermore, Viswanathan clearly teaches the general condition of insulation and non-insulation in splines (Fig. 33E, paragraph [0238]) and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claims 3 and 10, Marecki in view of Viswanathan teaches all the elements of claims 2 and 9 as stated above, except wherein the insulated length is coated with an electrically-insulated layer.

    PNG
    media_image4.png
    662
    537
    media_image4.png
    Greyscale
	Viswanathan teaches (Fig.33E) that, “Each spline (3330) of the ablation device (3300) may include at least a set of independently addressable electrodes (3332, 3334) on the surface of that spline (3330). distal cap electrode (3322) may be formed at the distal end of the catheter device (3300). Each electrode (3322, 3332, 3334) may be coupled to an insulated electrical lead configured to sustain a voltage potential of at least about 700 V without dielectric breakdown of its corresponding insulation………Each spline (3330) may include insulated electrical leads of each electrode (3332, 3334) within a body of the spline (3330) (e.g., within a lumen of the spline (3330)) (Par. [0240]).”
Marecki and Viswanathan are considered to be analogous art because it is in the field of catheter medical device systems involving ablation electrodes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Marecki to incorporate the teachings of Viswanathan to provide the spline length with an insulated coating in addition to an electrically insulated layer. Doing so will sustain a voltage potential of at least about 700 V without dielectric breakdown of its corresponding insulation (Viswanathan, Par. [0084]). 
Regarding claims 6 and 12-13, Marecki in view of Viswanathan teaches all the elements of claims 5 and 12 as stated above, except wherein coupling the expandable distal-end assembly to the apex comprises coupling an insulated section of the splines to a flat surface of the apex, which is orthogonal to an axis of the shaft and wherein the flat surface is insulated. 
Viswanathan teaches (Figs.38A-38B) that “The distal portion (3822) may include an atraumatic shape to reduce trauma to tissue. For example, the distal portion (3822) may have a flat, circular shape and/or a rounded and blunt profile (Par. [0253]) …...For example, the distal portion (3822) and/or the distal electrodes (3832) of the set of splines (3830) may be placed in contact against or in close proximity to a tissue wall (3850) (Par. [0270]). Also, as described in the Abstract, “Systems, devices, and methods for electroporation ablation therapy are disclosed, with the device including a set of splines coupled to a catheter for 
    PNG
    media_image5.png
    342
    515
    media_image5.png
    Greyscale
medical ablation therapy.”

Marecki and Viswanathan are considered to be analogous art because it is in the field of catheter medical device systems involving ablation electrodes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Marecki to incorporate the teachings of Viswanathan to provide a coupling process involving the insulated section of the splines onto the flat surface of the apex (distal portion as referred to in Viswanathan). Doing so allows shape flexibility in producing a basket or pyramid-like shape and may correspond to the shape of the splines (Viswanathan, Par. [0267]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Marecki to incorporate the teachings of Viswanathan to provide insulation on the flat surface of the apex. Doing so will allow the distal end of the ablation device to generate and project a stronger electric field, and to thereby more effectively generate focal ablation lesions of tissue at a desired depth compared to any one of these electrodes alone and by having an atraumatic shape for the apex, it will ultimately reduce trauma to the tissue of the patient (Viswanathan, Par. [0253-0254]).

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR WILLIAMS whose telephone number is 571-272-7462. The examiner can normally be reached M-Thu 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center. for more information about Patent Center and https://www.uspto.gov/patents/docx. for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR ELISE WILLIAMS/Examiner, Art Unit 4176   

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4176